Case 2:21-cv-00020-JPH-DLP Document 13-10 Filed 01/10/21 Page 1 of 3 PageID #: 1007




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

   LISA MARIE MONTGOMERY,          )
                                   )
                  Petitioner,      )
                                   )
            v.                     )        Case No. 2:21-cv-00020-JPH-DLP
                                   )
   WARDEN OF USP TERRE HAUTE, IN., )
   et al.,                         )
                                   )
                  Respondents.     )



                      EXHIBIT J
       JANUARY 7, 2021 LETTER FROM K. HENRY
Case 2:21-cv-00020-JPH-DLP Document 13-10 Filed 01/10/21 Page 2 of 3 PageID #: 1008



                                          OFFICE OF THE
                           FEDERAL PUBLIC DEFENDER
                          MIDDLE DISTRICT OF TENNESSEE
                                      HENRY A. MARTIN
                                   FEDERAL PUBLIC DEFENDER

                                    810 BROADWAY, SUITE 200
                                 NASHVILLE, TENNESSEE 37203-3805
                                    TELEPHONE: 615-736-5047
                                        FAX: 615-736-5265

                                         JANUARY 7, 2021


   Jeffrey Rosen
   Attorney General of the United States in his official capacity
   950 Pennsylvania Avenue, NW
   Washington, DC 20530

   Michael Carvajal
   Director, Federal Bureau of Prisons
   320 First Street, NW
   Washington, DC 20534

   T. J. Watson
   Warden, Federal Correctional Complex Terre Haute
   4700 Bureau Road South
   Terre Haute, IN 47802


   Dear Sirs,

          On behalf of Lisa Montgomery, we write to ask you to withdraw Mrs.
   Montgomery’s January 12, 2021 execution date. As you are aware, Mrs.
   Montgomery is severely mentally ill. We have a legal and ethical obligation to
   evaluate Mrs. Montgomery’s current mental state to determine the existence of any
   potential Eighth Amendment claims. 18 U.S.C. § 3599 requires us to pursue all
   legal claims on Mrs. Montgomery’s behalf. Because of the pandemic, we cannot
   discharge our constitutional and staturoy duties at this time. Two of us already
   contracted COVID-19 in the course of our representation and are now subject to
   reinfection if this execution moves forward.

          As you know there is an outbreak of COVID-19 in Terre Haute specifically, as
   well as at FMC Carswell. Our expert witnesses, who have a baseline understanding
   of Mrs. Montgomery’s mental functioning and are in the best position to assess her
   current functioning given their history with her are unable to evaluate Mrs.
   Montgomery due to travel restrictions imposed by their institutional emloyers as
   well as personal medical factors.
Case 2:21-cv-00020-JPH-DLP Document 13-10 Filed 01/10/21 Page 3 of 3 PageID #: 1009




         Thank you for taking the time to read our letter. We look forward to your
   response by Noon, January 8, 2021.


                                   Respectfully,



                                   Kelley J. Henry

                                   Amy D. Harwell

                                   Lisa G. Nouri

                                   Counsel for Lisa Montgomery
